Citation Nr: 0826499	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

3.  Whether new and material evidenced has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEA

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions (December 2004 - pes 
planus; and September 2006 - peripheral neuropathy) issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

In June 2008, a Veterans Law Judge from the Board granted the 
veteran's motion to advance the case on the Board's docket 
(AOD).

In June 2008, this case was remanded by the Board to the RO 
so that the veteran could be scheduled for a hearing before a 
Veterans Law Judge.  Later in June 2008 the veteran, by means 
of a memorandum from his accredited representative, informed 
VA that he would not be able to attend his requested hearing.  

It is noteworthy that the veteran, at various times has 
sought to establish entitlement to service connection for 
"cold injury residuals."  This was first evident by his 
including "cold injury" as part of his July 2005 VA Form 9, 
which acted as a substantive appeal to his pes planus-related 
claim.

The record shows that the veteran's left second toe was 
removed in October 2005, and that he underwent a below the 
left knee amputation in January 2006.

He again raised the issue of entitlement to service 
connection for cold injury residuals in the course of a June 
2006 RO hearing concerning a claim of entitlement to service 
connection for pes planus.  He testified at the hearing that 
his amputations were due to a "vascular" disorder.  See 
page two of hearing transcript.  

The September 2006 rating decision denied entitlement to 
service connection for peripheral neuropathy of the right and 
left lower extremities.  The September 2006 rating decision 
did not address entitlement to service connection for cold 
injury residuals.  Despite that fact the November 2007 
statement of the case styled the issue on appeal as service 
connection for "residuals of cold injury (claimed as 
peripheral vascular disease and peripheral neuropathy").  
Significantly, peripheral vascular disease also was not 
addressed in the September 2006 rating decision.  Indeed, the 
RO has never in fact denied a claim for "residuals of cold 
injury."  The veteran subsequently submitted a VA Form 9 in 
November 2007.

In the veteran's November 2007 VA Form 9 he mentions only his 
claim of entitlement to service connection for "cold 
injury."  He did not discuss a claim of entitlement to 
service connection for either peripheral vascular disease or 
peripheral neuropathy of the lower extremities.  Further 
complicating the procedural posture of the case is a June 
2008 memorandum from the representative which specifically 
indicted the veteran's desire to "withdraw" the issues 
concerning "peripheral neuropathy of the lower 
extremities," "peripheral vascular disease," and "pes 
planus."  Later, as part of a July 2008 Informal Hearing 
Presentation, the veteran's accredited representative, co-
located at the Board, stated that the "crux of our argument 
was that the peripheral neuropathy was secondary to or the 
residual of the cold injury.  Now that [the veteran] has 
withdrawn the peripheral neuropathy, we have no additional 
argument."  

Therefore, the RO has yet to adjudicate a claim of 
entitlement to service connection for cold injury residuals, 
and he has withdrawn all other claims.  Hence, the issue of 
entitlement to service connection for residuals of cold 
injuries is referred to the RO for appropriate consideration.  
The Board takes the action below as to all perfected claims.




FINDING OF FACT

In June 2008, the veteran filed a withdrawal of his appeal 
concerning the issues of entitlement to service connection 
for peripheral neuropathy of the right and left lower 
extremities; and whether new and material evidence has been 
submitted to reopen a claim for service connection for pes 
planus.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In June 2008, the appellant informed VA 
(specifically, the RO) of his desire to withdraw his appeal 
as to the issues of entitlement to service connection for 
peripheral neuropathy of the right and left lower 
extremities, and whether new and material evidence has been 
submitted to reopen a claim for service connection for pes 
planus.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review these appealed matters 
and they are dismissed.




ORDER

The appeals to the issues of entitlement to service 
connection for peripheral neuropathy of the right and left 
lower extremities; and whether new and material evidence has 
been submitted to reopen a claim for service connection for 
pes planus, are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


